internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-102960-00 date date legend business a state b state c d e f g r s t v x y holding dear this letter is in reply to a letter dated date and supplemental correspondence regarding certain federal_income_tax consequences of a proposed transaction specifically you request significant subissue rulings in connection with the the information submitted indicates that x is a state b not-for-profit membership taxpayer’s representations that the transaction qualifies under sec_368 and sec_351 of the internal_revenue_code code corporation which carries on business a as a membership_organization x has no authorized capital stock members members may hold one or more memberships x members are entitled to an exclusive right to conduct business on the premises of x and receive special member rates non-equity rights x members may vote on changes to the x by-laws and may vote for and serve on the board_of directors x gives each member one vote regardless of the number of memberships such member holds a member is permitted to lease his right to conduct business on the premises of x to a lessee in conducting business on the premises of x a lessee receives special rates but a lessee’s rates are not the same as the members’ rates subject_to certain limitations x members are entitled to share ratably in the net_proceeds from a complete_liquidation of x lessees do not share in liquidation proceeds since x is a not-for-profit corporation its members do not have any right to dividends x members and lessees may earn continuous service credits in connection with plan v currently x has d memberships outstanding in addition x has g authorized but unissued memberships the d outstanding memberships are not evidenced by certificates x maintains a database register listing all of the x members x is governed by its certificate of incorporation by-laws and rules created by the x board_of directors x members' rights are established and governed by the state b not-for-profit corporation law n-plc x’s by-laws and rules x is also regulated by r r must approve all x by-laws and rules including those which pertain to membership state b law does not allow a not-for-profit corporation to amend its articles of incorporation to convert to a for-profit corporation nor does it allow the merger of a state b not-for-profit corporation into a state b for-profit corporation however state b law does not prevent a state b corporation from merging into a for- profit corporation in another jurisdiction although x is a not-for-profit corporation under state law it has never been recognized as tax-exempt under sec_501 of the code and x pays federal corporate_income_tax on form_1120 as a for-profit corporation x is taxed as a c_corporation x maintains its books_and_records prepares its financial statements and files consolidated federal_income_tax returns based on the accrual_method of accounting and uses a fiscal_year ending december x receives over e percent of its income from fees paid_by members and non-members in association with the t business over f percent of x's income is generated by business s the remainder of x's income is derived from investing in fixed income securities as x is a not-for-profit corporation there is no limit on the amount of money it may accumulate to use for expenses in past years x has been profitable and has earnings_and_profits the plan_of_reorganization for what the taxpayer represents are valid business reasons x will convert from a state b not-for-profit membership corporation to a state c for-profit membership corporation and operate in a holding_company structure accordingly x proposes the following transaction i ii an agent for x will form y a newly formed non-stock corporation organized under state c law to the extent allowed by state c law y will adopt articles of incorporation and bylaws materially identical to those of x x will cancel the g authorized but unissued x memberships without consideration iii x’s board_of directors will authorize the termination of plan v prior to x’s termination the funds in the plan v account will be liquidated as soon thereafter as practicable iv x will merge with and into y under the laws of state b and state c and as a result y will acquire all the property and rights and become responsible for all of the obligations of x y will not conduct business prior to the merger v as a result of the merger each x member will exchange all of the rights associated with his membership in x for a class a and a class b membership in y the class a membership represents non-equity rights in y the class b membership represents the right to vote for y’s board_of directors the right to receive any dividends declared by y and subject_to certain limitations the right to share ratably in the net_proceeds from a complete_liquidation of y collectively the equity rights following the merger the holders of the non-equity rights in x will hold with no material_change the non-equity rights in y and the rules of y will apply to the class a members in the same way that the rules of x applied to the x members for example under the rules of y class a members will maintain their jurisdiction on applications for membership and will advise the board_of directors on changes to the rules governing leasing of t privileges y will not issue class a and b certificates of membership but y will record the ownership of the d class a and b memberships as bookkeeping entries vi holding was formed as a state c stock corporation holding has not yet issued any shares of its capital stock holding is authorized to issue d shares of one class of holding common voting_stock vii holding will form a state c transitory corporation transitory-sub holding will contribute all d shares of its common_stock to transitory-sub in exchange for a single membership in transitory-sub transitory-sub will merge with and into y the holders of class b memberships in y will exchange each class b membership in y for one share of holding common_stock holding will not conduct any business prior to the merger of transitory-sub with and into y a recapitalization of the d shares of holding common_stock issuance of additional holding common_stock or additional classes of holding stock or public offering of holding stock will not soon follow the merger of transitory-sub with and into y the merger of x with and into y you propose that the merger of x with and into y be treated as a reorganization qualifying under sec_368 of the code sec_3 of revproc_2000_3 2000_1_irb_103 provides that the internal_revenue_service will not rule on whether a transaction constitutes a reorganization within the meaning of sec_368 and whether the taxpayer is subject_to the consequences of qualification under that section that are adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin however the service has the discretion to rule on significant subissues that must be resolved to determine whether a transaction that is in this no-rule area qualifies under sec_368 the following representations are made in connection with the proposed transaction a subject only to the resolution of the issues addressed in rulings - below the conversion of x to y will qualify as a reorganization described in sec_368 of the internal_revenue_code_of_1986 b c the amount of the distribution made in connection with the termination of plan v described above will not exceed percent of the fair_market_value of x immediately before the termination of plan v x y holding and x’s members will pay their own expenses that arise in connection with the transaction described above the merger of transitory-sub with and into y you propose that the merger of transitory-sub with and into y be treated as a constructive exchange of the d class b memberships in y for the d shares of holding common_stock furthermore you propose that the constructive exchange of the d class b memberships for d shares of holding common_stock be treated as the formation of holding under sec_351 of the code sec_3 of revproc_2000_3 2000_1_irb_103 states that the service will not rule on whether sec_351 applies to an exchange of stock for stock in the formation of a holding_company and whether the taxpayer is subject_to the consequences of qualification that are adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin the following representation is made in connection with the merger of transitory- sub with and into holding a subject only to the resolution of the issue addressed in ruling below the transfer of class b memberships to holding by the holders of the class b memberships in exchange for d shares of common_stock of holding will constitute a transfer described in sec_351 of the code based on the information and representations set forth above we hold as follows no gain_or_loss will be recognized on the exchange of the non-equity rights in x for the non-equity rights that is the class a membership in y the class b membership interests in y will be treated as equity interests the continuity_of_interest requirement of sec_1_368-1 and e of the income_tax regulations is satisfied upon the exchange of the x members’ equity rights in x for class b memberships in y as described above the transaction described in step vii above involving in substance the contribution of all of the class b memberships in y to holding in exchange for all of holding’s common voting_stock will not prevent the merger of x with and into y from qualifying as a reorganization under sec_368 see revrul_96_29 1996_1_cb_50 the merger of transitory-sub with and into y followed by the exchange of the class b memberships for holding common_stock will be characterized as the contribution of all of the class b memberships to holding by the class b members in exchange for the d shares of holding’s common_stock the merger of transitory-sub with and into y will be disregarded a determination as to whether the conversion of x to a state c for-profit membership corporation qualifies as a reorganization under sec_368 and whether the contribution of the class b memberships to holding in exchange for holding common_stock qualifies under sec_351 will be made upon audit of the federal_income_tax returns of x y and holding no opinion is expressed as to the federal tax treatment of the transactions described in i - vii other than those specifically addressed in the above rulings furthermore no opinion is expressed as to the allocation of the basis if any between the class a and class b memberships no opinion is expressed on the federal tax treatment of the liquidation of the plan v account and the distribution of the plan v proceeds this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns to the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your representative sincerely yours associate chief_counsel corporate by lewis k brickates assistant to chief branch
